Citation Nr: 0942382
Decision Date: 11/06/09	Archive Date: 01/05/10

DOCKET NO. 06-31 986                       DATE NOV 06 2009 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to service connection for an eye disorder, to include glaucoma and cataracts, claimed as secondary to service-connected diabetes mellitus. 

2. Entitlement to service connection for a kidney disorder, claimed as secondary to service-connected diabetes mellitus. 

3. Entitlement to service connection for a liver disorder, claimed as secondary to service-connected diabetes mellitus. 

4. Entitlement to service connection for a chronic disability manifested by dizzy spells and headaches. 

5. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

6. Entitlement to service connection for a chronic sleep disorder. 

7. Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure. 

8. Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

G. Jivens-McRae, Counsel 

INTRODUCTION 

The Veteran served on active duty from January 1967 to January 1969, and again from February to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (V A), Regional Offices (ROs) in St. Petersburg, Florida and Philadelphia, Pennsylvania. 

The issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities was raised. That issue is referred to the RO. 

- 2 - 

FINDINGS OF FACT 

l. Glaucoma and cataracts were not shown in service or for many years thereafter and are not related to service or to a service-connected disability. 

2. A diagnosis of a chronic kidney disorder has not been shown. 

3. A diagnosis of a chronic liver disorder has not been shown. 

4. A diagnosis of a chronic disability manifested by dizzy spells and headaches has not been shown.
 
5. The Veteran had service in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed. 

6. The Veteran did not engage in combat with the enemy. 

7. A diagnosis of PTSD has not been shown. 

8. Anxiety and schizophrenia were not shown in service or for many years thereafter and are not related to service. 

9. A diagnosis of a chronic sleep disorder has not been shown. 

10. A diagnosis of CLL has not been shown. 

11. The RO denied service connection for bilateral hearing loss most recently in December 2001. The Veteran did not timely appeal and that decision became final. 

12. The evidence added to the record since December 2001, when viewed by itself or in the context of the entire record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

- 3 - 


CONCLUSIONS OF LAW 

1. An eye disorder, to include glaucoma and cataracts, was not incurred in or aggravated by service, nor is it due to a service-connected disability. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009). 

2. A chronic kidney disorder was not incurred in or aggravated by service, nor is it due to a service-connected disability. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009). 

3. A chronic liver disorder was not incurred in or aggravated by service, nor is it due to a service-connected disability. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009). 

4. A chronic disability manifested by dizzy spells and headaches was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

5. An acquired psychiatric disorder, claimed as PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2009). 

6. A chronic sleep disorder was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

7. CLL was not incurred in or aggravated by service, nor can it be presumed to be due to herbicide exposure. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 

- 4 - 

8. The December 2001 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final. 38 U.S.C.A. § 7105 (West 2002), 38 CF.R. §§ 3.160(d), 20.201, 20.302 (2009). 

9. The evidence received subsequent to the December 2001 rating decision is new and material, and the requirements to reopen a claim of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002 & Supp. 2009); 38 CF.R. §§ 3.156, 3.159 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009). 

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2009). Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § lll3(b) (West 2002); 38 C.F.R. § 3.303(d) (2009). 

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2009). Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus 

- 5 - 

established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

An Eye Disorder 

The Veteran contends that service connection is warranted for an eye disorder, to include glaucoma and cataracts, as secondary to his service-connected diabetes mellitus. It is important to note that service connection has previously been denied for blurred vision due to systemic medications by rating decision of December 1973 and was not reopened by rating decision of December 2001. 

Service treatment records are negative for complaints of, treatment for, or a diagnosis related to glaucoma or cataracts. Therefore, chronic eye disorders were not noted in service. Post-service evidence does not show glaucoma or cataracts for many years after service, nor does it relate the eye disorders to service. Rather, the Veteran's main assertion is that his eye disorders are related to service-connected diabetes mellitus. 

The Veteran underwent a VA examination in February 2006. The examiner stated that the Veteran had been diagnosed with diabetes mellitus for six years. At the time of the examination, he related no problem with his vision. He wore glasses for distance and near. He had no eye pain or burning of either eye. Six years prior to the examination, he was diagnosed with glaucoma of both eyes. He also gave a history of hazy eye and no family history of eye disease. 

The eye examination showed that he also had early cataracts of both eyes. The diagnoses was glaucoma and cataracts, more likely unrelated, caused by, or aggravated by diabetes. The examiner stated that he could not comment on the cause of glaucoma without relying on mere speculation. He stated that the Veteran's 

- 6 - 

cataracts were most likely due to normal aging. He also related that there was no evidence of diabetic retinopathy in either eye. 

The remainder of the medical evidence of record shows evidence of the eye disorders but does not relate either eye disorder to service or to his service-connected diabetes mellitus II. At a VA examination in 1998, the examiner the Veteran stated to the Veteran that his vision had decreased at that time and his ophthalmologist told him that this decrease in vision may have occurred as a result of elevated blood pressure. However, at the time of the most recent VA examination in 2006, he related that he had no problems with his vision. 

As such, since the Veteran's eye disorder, to include glaucoma and cataracts, was determined by the VA examiner to not have any relation to his service-connected diabetes mellitus and, as of the September 2006 VA examination, he had no other acquired eye disorder, except wearing glasses for near and far distance (refractive error of the eye is not considered a disease for VA purposes, see 38 C.F.R. § 3.303(c» service connection for an acquired eye disorder, to include glaucoma and cataracts, is denied. 

In making such determinations, the Board has also considered the Veteran's hearing testimony and statements asserting a nexus between his glaucoma and cataracts he claims as due to his service-connected diabetes mellitus II. While he is competent to report symptoms as they come to him through his senses (such as vision changes), glaucoma and cataracts are not the types of eye disorders that a lay person can provide competent evidence on questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by medical evidence obtained and associated with the claims file. These findings show the glaucoma and cataracts were not due to connected diabetes mellitus. Here, the Board attaches the greater probative weight to the clinical findings than to his statements. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

- 7 - 

In sum, the evidence of record finds that the Veteran's glaucoma and cataracts is not due to service or to service-connected diabetes mellitus. Accordingly, the appeal is denied. 

Kidney and Liver Disorders 

The Veteran claims that he has a kidney disorder and a liver disorder due to his service-connected diabetes mellitus. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In this case, none of the Veteran's medical records of evidence show findings, treatment, or diagnoses for liver or kidney disorders. Again, the Board has considered the Veteran's hearing testimony and statements asserting a nexus between his service-connected diabetes mellitus II and claimed liver and kidney disorders. However, there is no present disability of a liver or kidney disorder. Therefore, in the absence of a liver and kidney disorder, service connection for a liver and kidney disorder is not warranted. 

Dizzy Spells and Headaches 

Service treatment records showed no findings, treatment, or diagnosis of dizzy spells or headaches. After service, the medical records showed that in September 1982, the Veteran complained of headaches of two week duration. The diagnosis was headache. In December 1982, he was diagnosed with generalized anxiety disorder with psychophysiologic musculoskeletal disorder-headaches. In June 1995, he had headaches and dizziness in connection with a diagnostic impression of hypertension. 

- 8 - 

During the Veteran's December 2006 RO hearing, he testified that he believed that his dizzy spells and headaches were related to his hypertension that was not in control. He stated that his diabetes mellitus may also be involved, but he stated that his blood sugar readings were in control. He also testified that his primary care physician told him to schedule an appointment, but the physician did not indicate a reason as to the cause of his dizzy spells and headaches. 

After a thorough review of the record, the evidence does not show that dizzy spells and headaches had their onset during active service. Moreover, the evidence does not indicate that dizzy spells and headaches are related to service. Rather, the Veteran has had symptoms of headaches that have been attributed to his anxiety in 1982, for which he is not service-connected, and dizzy spells and headaches that have been attributed to his hypertension, for which he is service-connected. A diagnosis of dizzy spells and headaches that represents an acquired chronic disorder has not been diagnosed. 

Therefore, because dizzy spells and headaches did not have their onset in service, and dizzy spells and headaches have only been attributed to already established diagnoses for which service-connection has been denied (psychiatric disorder) or attributed to a disability for which he already has been service-connected (hypertension), there is no basis upon which to grant service connection for dizzy spells or headaches. 

Psychiatric Disorder 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f) (2009). If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with 

- 9 - 

the circumstances, conditions, or hardships of service, his or her lay testimony alone may establish the occurrence of the claimed inservice stressor. Id. 

On the other hand, if the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, then the veteran's testimony alone does not suffice to establish the occurrence of the alleged stressor; instead, the veteran must corroborate his testimony by credible supporting evidence. See Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007) (finding error in the Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements). 

The phrase "engaged in combat with the enemy" requires that a veteran have personally taken part in a fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

In this case, the evidence of record does not reflect any awards, citations, or decorations denoting having served in combat in Vietnam. Moreover, service treatment records do not reflect any findings, treatment, or diagnoses of psychiatric symptomatology. The separation examination showed a normal psychiatric evaluation upon separation examination in November 1968 and again on separation examination in April 1991. 

Post-service evidence reflects no diagnosis of PTSD. The Veteran has testified that he served as a door gunner in Vietnam, picking up the wounded. He stated that these duties lasted no more than 30 days and he then went back to field operations. He could provide no names since the soldiers he picked up were not from his unit, but were just soldiers that he extracted from the field. 

However, in order to prevail on a claim of service connection for any disability, it must first be shown that a veteran has a current diagnosis of the disorder in question. As to PTSD, the diagnosis must be rendered in accordance with DSM-IV because service connection cannot be established without a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see McClain v. Nicholson, 21 Vet. 

- 10- 

App. 319 (2007). Since the Veteran has not been diagnosed with PTSD, service connection for that disorder is not warranted. 

In making such determinations, the Board has also considered the Veteran's statements asserting a nexus between his symptoms he claims as PTSD and his active duty service in Vietnam. While he is competent to report symptoms as they come to him through his senses, a psychiatric disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical personnel who have examined the Veteran and by service records obtained and associated with the claims file. These findings lack a diagnosis for PTSD. Here, the Board attaches the greater probative weight to the clinical findings than to his statements. See Cartwright, 2 Vet. App. at 25. In sum, the evidence of record does not show a diagnosis of PTSD. Accordingly, the appeal is denied. 

The Board additionally observes that, although the Veteran is claiming entitlement to service connection for PTSD, records in the claims file indicate that he has been diagnosed with anxiety neurosis and schizophrenia. The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Court noted that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms. Id. at 6-7. 

However, the Veteran has previously filed a claim for a psychiatric disorder and has been denied service connection by the Board in 1974 for anxiety neurosis. Based on 

- 11 - 

the foregoing, service connection for PTSD or any other psychiatric disorder is not warranted. 

Sleep Disorder 

Service medical evidence show no findings, treatment, or diagnosis for a sleep disorder. There is no medical evidence of medical evidence of a sleep disorder after service. 

The Veteran testified at a RO hearing in December 2006, that he had a sleep disorder that prevented him from sleeping throughout the night because of experiences of Vietnam that caused him to awaken during the night and stay awake. Although his sleep disturbances were of his Vietnam War experiences, he stated that he believed that they were triggered after his service in the Gulf War. 

A review of the record shows no diagnosis of a sleep disorder. The only sleep disturbances shown in the record are the Veteran's testimony of sleep disturbances of his Vietnam experiences. However, he has not been diagnosed with a chronic disability attributable to a sleep disorder. Since a sleep disorder has not been shown, service connection cannot be established without a current disability. Therefore, service connection for a sleep disorder is not warranted. 

Chronic Lymphocytic Leukemia 

In addition to the regulations cited above, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § ll16(a)(l) (West 2002); 38 C.F.R. § 3.307(a)(6) (2009). 

The following diseases are associated with herbicide exposure for the purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, CLL, multiple myeloma, nonHodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or 

- 12 - 

trachea), and certain soft- tissue sarcomas. 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2009). 

The Veteran claims that he has CLL due to exposure to herbicides during his tour in Vietnam. Here, the presumption does not apply. A review of the claims file does not show that the Veteran has been diagnosed with CLL. Again, service connection can not be established without a current disability. Therefore, service connection on the basis of presumptive herbicide exposure or on a direct basis for CLL have not been met. 

New and Material Evidence for Bilateral Hearing Loss 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence. When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 (1995). 

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Moreover, the new and material evidence must be presented or secured since the time that the claim was finally disallowed on any 

- 13 - 

basis, not only since the time that the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273,285 (1996). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray 
v. Brown, 5 Vet. App. 211,214 (1993). 

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a) (effective in August 2001). As he tiled his claim in 2005, this version of 38 C.F.R. § 3.156(a) is applicable in this case. 

Service connection for bilateral hearing loss was denied by rating decision of December 2001. Available evidence failed to disclose a hearing loss during his active service or caused by his active service. He was notified of the denial in a letter of the same month, and did not appeal that decision. The decision became final. 

The Veteran subsequently requested that his claim be reopened in May 2005. Evidence received since the December 2001 denial of service connection includes VA outpatient treatment records, December 2006 hearing testimony before a hearing officer at the RO, and March 2007 private hospital records. 

Turning first to the VA outpatient treatment records, the Board notes that they showed a history of bilateral hearing deficits. This evidence is not new or material. First, it does not relate to an unestablished fact because it showed an established fact that he has bilateral hearing loss, which is already of record. Further, it does not relate to the origin of the bilateral hearing loss and does not raise a reasonable possibility of substantiating the claim. 

Next, the Veteran's hearing testimony in December 2006 before a hearing officer at the RO is not new and material. He provided testimony of the origin of his hearing loss in service. He indicated, in pertinent part, that he was exposed to loud noises while working on a helicopter ambulance in Vietnam, and was exposed to outgoing 

- 14- 

and incoming fire. While new, as they were not offered at the time of the last final denial, his testimony and lay assertions of medical causation cannot serve as the predicate to reopen a claim. 
As such, the evidence is not new and material. 

Finally, March 2007 medical records from the private hospital were associated with the claims folder. These records, in connection with a medical history of other disorders, indicated that the Veteran had bilateral hearing loss secondary to loud noise exposure in the military. For the limited purpose of determining its materiality to reopen the claim, the medical history from the private hospital is presumed to be credible. Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992). 

The private hospital records are new, because they were not previously of record. The evidence is also material as it relates to an unestablished fact, the origin of the Veteran's bilateral hearing loss, and this is necessary to substantiate the claim. This evidence, indicating that his hearing loss was secondary to loud noise exposure during active duty, raises a reasonable possibility of substantiating the claim. 

Because the Veteran has presented both new and material evidence, the claim is reopened. Having reopened the claim, the Board finds that a remand is needed to address the issue on the merits. 

VCAA 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial 

- 15 - 

unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless. However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant. See Shinseki v. Sanders, 556 U.S. _______(2009). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (2) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2004, June 2005, July 2005, and August 2005 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter. The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in March and May 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

- 16 - 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination should be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, the RO has obtained VA outpatient treatment records and the Veteran has submitted private treatment records related to the claims. 

Moreover, the Board finds that a VA examination is not warranted. Given the absence of diagnoses on the most part for most of the claimed disorders, no competent evidence of a nexus between service and the Veteran's claimed disorders for the others, and no competent evidence between the claimed disorders and a 

- 17 - 

service-connected disability, a remand for a VA examination would unduly delay resolution. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As for the new and material evidence claim, new and material evidence was submitted to reopen the claim for service connection. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

ORDER 

Service connection for an eye disorder, to include glaucoma and cataracts, claimed as secondary to service-connected diabetes mellitus, is denied. 

Service connection for a kidney disorder, claimed as secondary to service-connected diabetes mellitus, is denied. 

Service connection for a liver disorder, claimed as secondary to service-connected diabetes mellitus, is denied. 

Service connection for a chronic disability manifested by dizzy spells and headaches is denied. 

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied. 

- 18- 

Service connection for a chronic sleep disorder is denied. 

Service connection for CLL, to include as due to herbicide exposure, is denied. 

New and material evidence to reopen the claim of service connection for bilateral hearing loss has been submitted, and to this extent only, the claim is granted. 

REMAND 

Having reopened the claim for service connection for bilateral hearing loss does not end the Board's inquiry. The presumption of credibility which attached to the March 2007 private hospital records is no longer applicable. 

The Veteran contends, in essence, that service connection is warranted for bilateral hearing loss based upon service incurrence. He maintains that he was exposed to loud noises and acoustic trauma during his service in Vietnam. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (l) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of 

- 19- 

symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A medical examination and opinion regarding any link between the Veteran's service and his bilateral hearing loss needs to be addressed prior to final resolution of the claim. He has bilateral hearing loss, he was in service during Vietnam, the private hospital records indicated that his bilateral hearing loss was due to loud noise in service, and the medical evidence of record is not sufficient to make a decision on the claim. 

Accordingly, the case is REMANDED for the following actions: 

1. Obtain treatment records from the outpatient clinic in Jacksonville, Florida, for the period from June 2007 to the present. 

2. The Veteran should be afforded a VA audiology examination, with an etiology opinion, in connection with this claim. The claims folder must be made available to the examiner in conjunction with the examination. 

The examiner should indicate whether it is at least as likely as not (50 percent or more probability), that the Veteran's bi lateral hearing loss is the result of acoustic trauma during service. The opinion is to be accompanied by a clear rationale consistent with the evidence of record. If the examiner is unable to state an opinion without a resort to speculation, he or she should so state. 

3. Then readjudicate the issue of service connection for bilateral hearing loss. If the benefits sought on appeal are not granted, he and his representative should be 

- 20- 

provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals 

- 21  




